Citation Nr: 9910739	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a rib 
injury, to include intercostal neuralgia, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother and father

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to July 
1991.  The evidence of record also shows that the veteran 
served with the Alabama Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of June 1996 from the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

The veteran was afforded a personal hearing at the RO in 
August 1998.


REMAND

Initially, the Board finds that the veteran's claims for 
entitlement to increased ratings are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, she 
has presented claims that are plausible.  A claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).


The veteran, during her personal hearing in August 1998, 
testified that she experiences constant pain, particularly 
with motion, as a result of her rib injury residuals.  She 
noted the pain is located primarily in the area from the top 
of her chest to just below her breast, on the right side.  
The veteran also testified that her condition prevents her 
from being able to lift, push, or pull heavy boxes in her 
employment as a mail clerk.  In addition, she further 
testified that her right knee swells approximately two to 
three times a week, and that she also experiences 
intermittent pain if she walks a lot or runs.  She also noted 
that she is not able to do much kneeling or squatting.  

VA electromyogram and nerve conduction studies in November 
1997 showed no evidence of right thoracic radiculopathy.  
Subsequently, in May 1998, a private medical report reflects 
that the veteran underwent a thoracic epidural steroid 
injection with an epidural myelogram.  The preoperative and 
postoperative diagnosis was history of persistent intercostal 
neuropathy/ radiculopathy.  The private medical records also 
reflect that the veteran is going to a pain clinic.  In view 
of these findings, the Board is of the opinion that a 
contemporaneous VA neurological examination is warranted.  

The RO has assigned a 10 percent rating for the veteran's 
service-connected postoperative residuals, right knee 
disability under diagnostic code 5257.  VA X-ray taken in 
November 1997 degenerative joint disease of the knees.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that a higher rating 
can be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1998).  

Regarding the veteran's right knee disability, VA has 
specifically found that limitation of motion (arthritis) and 
instability contemplated under Diagnostic Code 5257 do not 
overlap, and, therefore, separate evaluations may be 
assigned.  VAOPGCPREC 23-97 (July 1997).  In addition, 
VAOPGCPREC 9-98 (August 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
the claimant's degree of limitation of motion meet at least 
the criteria for a zero-percent rating.  In view of these 
facts, the Board finds that another examination would be of 
assistance in this case.  

In a recent decision the United States Court of Appeal for 
Veterans Claim held that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

In order ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for the disabilities in 
issue.  The RO should also notify the 
veteran that she may submit additional 
evidence and argument in support of her 
claims.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Birmingham, Alabama, to 
furnish copies of any additional treatment 
record covering the period from January 
1998 to the present.

3.  A VA examination by a neurologist to 
determine the current severity of her rib 
injury residuals, to include intercostal 
neuralgia.  All indicated studies, 
including X-rays, should be performed, 
and all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the requested 
examination.  The examiner is requested 
to evaluate the veteran's service-
connected rib injury residuals and 
identify any objective evidence of 
associated weakness, pain, or associated 
functional loss due to pain on use and 
during flare-ups.  Any relevant range of 
motion testing should also be 
accomplished.  It is requested that the 
examiner identify the nerve(s) involved.  
The examiner's attention is directed to 
the recent private treatment records 
dated in May and August 1998.  

4.  A VA examination should be conducted 
by an orthopedist for the purpose of 
ascertaining the severity of the service-
connected right knee disability.  The 
examination should include all necessary 
tests and studies, including X-rays.  The 
veteran's knee should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be asked 
to note the normal ranges of motion of the 
knee.  Additionally, the examiner should 
be requested to determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  The presence or absence 
of any other symptomatology, including 
instability, related to the veteran's 
right knee should also be reported and the 
degree of any such instability should be 
indicated.  All findings should be 
reported in detail, and the examiner must 
be afforded an opportunity to review the 
veteran's claims file and a copy of this 
REMAND prior to the examination.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issues 
currently on appeal, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  
See also DeLuca and Fenderson, supra.  The 
RO should also consider whether separate 
disability ratings are warranted under 
separate Diagnostic Codes for the 
arthritis of the right knee.  See 
VAOPGCPREC 23-97 (July 1997).  See also 
VAOPGCPREC 9-98 (August 1998). 

If the benefits sought are not granted, the veteran and her 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless she is 
further informed. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


